Exhibit 99.1 Burlington Stores, Inc. Announces Fourth Quarter and Fiscal Year 2015 Results · Fiscal Year 2015 Adjusted Net Income per Share rose 26% to $2.31 vs. $1.83 · Fiscal Year 2015 Net Sales exceeds $5 Billion, a Comparable Stores Sales increase of 2.1%, on Top of Last Year’s 4.9% Increase · Comparable Store Inventory decreased 6% and Turnover improved 10% · The Company expects Fiscal 2016 Comparable Stores Sales to increase 2.5% - 3.5% and Adjusted Net Income per Share in the range of $2.62 to $2.72 BURLINGTON, New Jersey; March 3, 2016 — Burlington Stores, Inc. (NYSE: BURL), a nationally recognized off-price retailer of high-quality, branded apparel at everyday low prices, today announced its results for the fourth quarter and fiscal year ended January30, 2016. Tom Kingsbury, President and Chief Executive Officer stated, “We are pleased with our 26% increase in Adjusted Net Income per Share, which was driven by our 5.9% total sales growth, expansion in AEBITDA margin, and share repurchase activity. In addition, we ended the year with reductions in both comparable store and aged inventories and began Fiscal 2016 with strong product offerings and significant open-to-buy to capitalize on the many opportunities we see in the market place.” Fiscal 2015 Fourth Quarter Operating Results (for the 13 week period ended January 30, 2016 compared with the 13 week period ended January 31, 2015): o Comparable store sales increased 0.1%, which follows a comparable store sales increase of 6.7% in the Fiscal 2014 fourth quarter.Comparable store sales excluding cold weather categories increased 4.0% vs. last year. o Net sales increased 3.7%, or $55.4 million, to $1,540.8 million.This increase includes the 0.1% increase in comparable store sales, as well as an increase of $58.3 million from new and non-comparable stores. o Gross margin declined by 120 basis points to 41.0% during the fourth quarter of Fiscal 2015, driven by increased shrink and markdown expense.During the quarter, product sourcing costs, which are included in selling, general and administrative expenses (SG&A), were roughly flat to last year as a percentage of net sales. o SG&A, less product sourcing costs and adjustments consistent with our definition of Adjusted Net Income, as a percentage of net sales was 23.3%, which represented an approximate 100 basis points of improvement compared with the fourth quarter of Fiscal 2014.This improvement was primarily driven by a reduction in incentive compensation and worker’s compensation and general liability insurance, partially offset by an increase in stock based compensation. o Other revenue/Other income decreased $6.7 million from last year to $9.6 million, driven by a reduction in income from third party fragrance sales within our stores as the Company transitions to an owned 1 category.In addition, the fourth quarter of Fiscal 2014 included a favorable $3.2 million one-time legal settlement. o Adjusted EBITDA declined 0.2%, or $0.5 million, to $224.7 million. Gross margin contraction and a reduction of Other revenue/Other income, partially offset by sales growth and the improvement in SG&A as a percentage of net sales contributed to a 60 basis point decrease in Adjusted EBITDA as a percentage of net sales. o Depreciation and amortization expense, exclusive of net favorable lease amortization, increased $2.0 million to $38.9 million. o Interest expense improved $0.2 million to $14.8 million from last year, driven by interest savings realized as a result of our term loan debt repayments since January 31, 2015, offset by increased borrowings on our ABL. o Adjusted tax expense was $61.6 million compared to $64.3 million last year. The adjusted effective tax rate was 36.0% vs. 37.1% last year. The decrease in the effective tax rate was the result of an increase in federal hiring credits and a decrease in state tax rate. o Adjusted Net Income increased 0.3% to $109.3 million, or $1.49 per share vs. $1.43 per share last year.Fully diluted shares outstanding were 73.4 million at the end of the quarter compared with 76.3 million outstanding last year.
